

116 HR 1470 IH: Anti-Hunger Empowerment Act of 2019
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1470IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Serrano (for himself, Mr. Hastings, Ms. Velázquez, Ms. Lee of California, Mrs. Watson Coleman, Mr. Thompson of Mississippi, Ms. Omar, Mr. McGovern, Mr. Rush, Mr. Nadler, Mr. Blumenauer, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to provide greater access to the supplemental nutrition
			 assistance program by reducing duplicative and burdensome administrative
			 requirements, authorize the Secretary of Agriculture to award grants to
			 certain community-based nonprofit feeding and anti-hunger groups for the
			 purpose of establishing and implementing a Beyond the Soup Kitchen Pilot
			 Program for certain socially and economically disadvantaged populations,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Anti-Hunger Empowerment Act of 2019. 2.FindingsThe Congress finds the following:
 (1)In 2014 the number of Americans facing hunger or food insecurity was 48,100,000, and 15,300,000 children lived in these households. 5,400,000 seniors ages 60 and up were also experiencing food hardship.
 (2)In August 2015 approximately 45,500,000 people participate in the supplemental nutrition assistance program (SNAP). In fiscal year 2014 on a monthly average, 47,600,000 people participated in this program, about 15 percent of the United States population. SNAP, the Special Supplemental Nutrition Assistance Program for Women, Infants, and Children (WIC), and the National School Lunch Program (NSLP) are the largest nutrition assistance programs, and 61 percent of food-insecure households participated in 1 or more of the 3 programs.
 (3)Administrative burdens involved in securing supplemental nutrition assistance benefits are particularly burdensome for working families.
 (4)Each year tens of millions people in the United States, including children and seniors, are forced to rely on soup kitchens, food pantries, and other charitable feeding programs.
 (5)The charitable food distribution system in the United States would benefit from increased coordination and technical assistance.
 (6)Helping those who use feeding programs to move beyond the soup kitchen, by promoting the values of community, opportunity, and responsibility, is a national priority. IAmendments to the food and nutrition act of 2008 101.Amendments to the food and nutrition act of 2008 (a)Administrative cost sharing and quality controlSection 16(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(k)) is amended by striking subsection (k) and inserting the following:
					
 (k)Administrative cost for increasing accessNotwithstanding any other provision of this section, the Secretary is authorized to pay to each State agency an amount equal to 75 percent of the administrative costs incurred by the State agency in carrying out new activities not previously funded by the State—
 (1)to increase the number of hours that supplemental nutrition assistance offices are open on weekends and nights if there is neither a decrease in the total number of supplemental nutrition assistance offices that are open in the State nor a decrease in the number of hours such offices are open during the regular work week;
 (2)to conduct verifiable activities to reduce the average wait time that applicants spend at supplemental nutrition assistance offices or to reduce the average number of office visits required of applicants;
 (3)to accept applications for supplemental nutrition assistance benefit by means of the internet; (4)to upgrade computer systems and technology in ways that specifically increase access to the supplemental nutrition assistance program; and
 (5)at the time of application, to provide applicants with a checklist listing all documents required for a complete supplemental nutrition assistance application..
 (b)Reduction of burdensome and duplicative office visits; prohibition of fingerprintingSection 11(e)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(2)) is amended— (1)in subparagraph (A) by striking the period at the end and inserting ; and;
 (2)in subparagraph (B) by striking In and inserting that in; (3)in subparagraph (D) by inserting the following before the semicolon at the end: , and the fingerprint of any member of a household shall not be required for the purpose of participating in the supplemental nutrition assistance program or for issuance of benefits for which the household would otherwise be eligible;
 (4)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and (5)by inserting after subparagraph (B) the following:
						
 (C)that the State agency shall inform households, at the time of application, that— (i)household members are not required to appear in person at the time of application, or at any other time, unless—
 (I)expressly required by this Act; or (II)in accordance with clause (ii); and
 (ii)if the State agency has a basis to reasonably believe that information provided by a household is incorrect or that a household has failed to provide information required for participation in the supplemental nutrition assistance program, then the State agency shall—
 (I)provide to the household a written statement notifying the household of such belief; specifying the factual basis of such belief, informing the household of the applicable information that is believed to be incorrect or missing, and instructing the household how to correct or to provide the appropriate information; and
 (II)not require any member of such household to appear in person unless either the household fails to provide the appropriate information or the State agency cannot verify the accuracy of information the household provides in response to the request made under this subparagraph by the State agency;.
 102.Comparative progress reportSection 18 of the Food and Nutrition Act of 2008 (7 U.S.C. 2027) is amended by adding at the end the following:
				
 (i)The Secretary shall submit a single, unified, annual report to the appropriate committees of the Congress on the comparative progress of States in improving access to the supplemental nutrition assistance program. The following statistics shall be included in the report with respect to each particular State:
 (1)The percentage of supplemental nutrition assistance program applications processed within the 30-day period required by this Act.
 (2)The average number of days required to process expedited applications for supplemental nutrition assistance benefits.
 (3)The average number of days required to process regular applications for supplemental nutrition assistance benefits.
 (4)The average number of office visits that each applicant makes to receive supplemental nutrition assistance benefits.
 (5)Statewide negative errors rates. (6)The overall participation rate of households that are eligible to participate in the supplemental nutrition assistance program.
 (7)The information specified in paragraphs (1) through (6) for a particular geographical area in such State..
			IIAnti-Hunger Grants Program
 201.Short titleThis title may be cited as the Beyond the Soup Kitchen Grants Program Act of 2019. 202.Beyond the Soup Kitchen Pilot Program (a)Establishment of pilot programThe Secretary shall establish a pilot program, to be known as the Beyond the Soup Kitchen Pilot Program, in accordance with this title.
 (b)PurposesThe purposes of the pilot program are— (1)to provide grant assistance to a primary community-based nonprofit feeding and anti-hunger group in each pilot community for purposes of allocating subgrants to other community-based nonprofit feeding and anti-hunger groups in such community; and
 (2)to provide technical assistance grants. 203.Selection of primary community-based nonprofit feeding and anti-hunger groups and subgrantees (a)Grants to primary community-Based nonprofit feeding and anti-Hunger groupsUnder the pilot program and for a fiscal year, the Secretary shall award not more than 30 grants to primary community-based nonprofit feeding and anti-hunger groups, in accordance with this section.
 (b)ApplicationTo be eligible for an award of a grant for a fiscal year under this section, a community-based nonprofit feeding and anti-hunger group shall submit to the Secretary an application that contains a description of how the applicant proposes to use the grant funds to implement the components of the pilot program listed in subsection (c) in the pilot community of the community-based nonprofit feeding and anti-hunger group. The application shall be submitted in such form, at such time, and containing such other information as the Secretary may require.
 (c)Pilot program componentsAn application for a grant under this section shall contain the following components: (1)Programs componentA program component that describes, with respect to a target population of a pilot community and in accordance with section 204, programs designed for the following purposes:
 (A)To reduce hunger in such target population. (B)To increase the use of nutrition assistance and anti-poverty programs by such target population.
 (C)To bolster food security within such target population. (D)To assist individuals and families within such target population to develop assets.
 (E)To promote the economic independence of individuals and families within such target population. (F)To improve the nutrition of such target population.
 (G)To reduce the occurrence of obesity in such target population. (2)Community food councilA community food council component that describes the formation and operation of a community food council designed to engage emergency feeding groups, Federal, State, and local government agencies, the cooperative extension system, land-grant colleges and universities, and historically African American, Hispanic, and American Indian educational institutes for the purposes described under paragraph (1).
 (3)Subgrants componentA subgrants component that describes a plan for the allocation of grants funds to subgrantees by the primary community-based nonprofit feeding and anti-hunger group, in accordance with subsection (e).
 (d)CriteriaIn evaluating an application of a community-based nonprofit feeding and anti-hunger group, the Secretary shall consider, in addition to such other criteria as the Secretary determines appropriate, the extent to which the application of the group demonstrates the following:
 (1)The capacity to serve as a leader for other community-based nonprofit feeding and anti-hunger groups in the pilot community and to successfully provide technical assistance and other assistance to the greatest number of such groups.
 (2)Successful experience— (A)in conducting a program described in section 204(b);
 (B)in working with a national service, community service, or volunteer service group that conducts a program described in section 204(b);
 (C)in managing and using Federal grant funds, including grants for community food and nutrition programs authorized under section 681(a) of the Community Services Block Grant Act (42 U.S.C. 9922(a));
 (D)in working cooperatively with a nutrition assistance and anti-poverty program, other community-based nonprofit feeding and anti-hunger groups, and faith-based and other community programs in the pilot community; and
 (E)in researching, monitoring, and evaluating the hunger problems in the pilot community of such organization and nutrition assistance and anti-poverty programs.
 (3)In the case of a community-based nonprofit feeding and anti-hunger group with a large budget, the existence of a financial mechanism to implement the proposal and staff expertise to handle large Federal and private grants, or in the case of a community-based nonprofit feeding and anti-hunger group with a small budget, proven effectiveness in the delivery and coordination of a program described in section 204(b).
 (4)The ability to influence other community, government, and private resources to assist in the creation and implementation of the pilot program in the pilot community of the community-based nonprofit feeding and anti-hunger group.
					(e)Subgrants
 (1)Selection by primary community-based nonprofit feeding and anti-hunger group requiredUnder the pilot program, the Secretary shall require a primary community-based nonprofit feeding and anti-hunger group that is awarded a grant under subsection (a) to select at least 10, but no more than 200, subgrantees to carry out subgrants under the grants. Such subgrants shall be used in support of the pilot program in the pilot community of such group, in accordance with section 204.
 (2)Selection of subgranteesA primary community-based nonprofit feeding and anti-hunger group shall select subgrantees for purposes of paragraph (1)—
 (A)by selecting the subgrantee in the application submitted under subsection (b); or (B)in consultation with the Secretary of Agriculture after evaluating proposals submitted by subgrantee applicants.
						204.Uses of grants
 (a)Required uses by primary community-Based nonprofit feeding and anti-Hunger groupsA primary community-based nonprofit feeding and anti-hunger group that is awarded a grant under section 203(a) shall—
 (1)allocate at least 60 percent of the grant for subgrants in accordance with section 203(e); and (2)spend at least 5 percent of the grant on evaluation of the pilot program in the pilot community of such group.
 (b)Eligible uses by primary community-Based nonprofit feeding and anti-Hunger groups and subgranteesGrant funds awarded to a primary community-based nonprofit feeding and anti-hunger group or allocated to a subgrantee under the pilot program may be used for any of the following purposes:
 (1)Eligible programsWith respect to a target population in a pilot community, any of the following programs: (A)A program that informs such population about benefits under nutrition assistance and anti-poverty programs, pre-screens members of such population to determine the eligibility of such members to receive such benefits, and assists such members to access relevant benefits.
 (B)A program to assist such population to transition successfully from welfare to work. (C)A program that is likely to result in job creation or that involves job training, readiness, placement, or retention activities.
 (D)A program to increase the supply of donated foods to community-based nonprofit feeding and anti-hunger groups, especially of fresh fruits, vegetables, and other nutritious foods.
 (E)A program that increases the access of such population to fresh fruits, vegetables, and other nutritious foods.
 (F)A program that promotes the use of farmers’ markets, urban farms, and food-producing agriculture projects, especially a program that promotes the use of such markets, farms, and projects by nutrition assistance and anti-poverty programs.
 (G)A program to assess the flow of food, from production through consumption, in a community. (H)A program that involves nutrition education, obesity reduction, or financial management activities, especially such activities that have hands-on demonstrations or that promote physical activity.
 (I)A program that promotes microenterprise and small business development, especially the development of such a business that is food-related.
 (J)A program that assists government agencies and nonprofit groups to increase the number of sites (and participation in existing sites) for after-school snacks and meals programs under the summer food service program for children authorized under section 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) and the child and adult care food program authorized under section 17 of such Act (42 U.S.C. 1761).
 (K)A program that creates a customer advisory council at a community-based nonprofit feeding and anti-hunger group to enable an individual who obtains food from such group to consult with the council on ways to improve the operations of such group.
 (L)A program to increase the assistance of national and community service programs, including AmeriCorps, Volunteers in Service to America (AmeriCorps–VISTA), Learn and Serve America, Senior Corps, Freedom Corps, and any other volunteer program to aid community-based nonprofit feeding and anti-hunger groups.
 (M)A program to increase the involvement of volunteers who have professional skills with community-based nonprofit feeding and anti-hunger groups and other nonprofit groups.
 (N)A program that relates nutrition improvement and the problem of hunger within such population to broader issues within the pilot community, including community development and economic improvement.
 (O)A program that promotes the use of individual development accounts, as defined in section 404(5) of the Assets for Independence Act (title IV of Public Law 105–285; 42 U.S.C. 604 note), or any other such asset-development program.
 (P)With respect to a community-based nonprofit feeding and anti-hunger group, a program to— (i)provide technical assistance to such group to increase the technical capacities of such group; or
 (ii)enable the group to more efficiently and effectively use computer technology, recruit volunteers, write grants, or otherwise increase the fundraising and operation of such group.
 (Q)A program that provides for the provision of technical assistance and informational materials on the internet that relate to any program described in subparagraphs (A) through (P).
 (R)A program to coordinate activities of community-based nonprofit feeding and anti-hunger groups within the pilot community, including activities that further any of the following goals:
 (i)Creation of joint advertising, communications, and referral systems. (ii)Coordination of hours of operations and services provided.
 (iii)Creation of joint client, funding, and other databases, tracking systems, and benefits referral systems.
 (iv)Implementation of joint activities to reduce hunger, strengthen local food systems, reduce poverty, improve economic self-sufficiency, and reduce obesity.
 (2)Eligible food-related usesSubject to the limitation in subsection (c)(1), any of the following food-related purposes: (A)Gathering food.
 (B)The collection of perishable, but safe, food from entities such as restaurants, caterers, and farms, for distribution to a target population.
 (C)Packing food. (D)Sorting food.
 (E)Processing food. (F)Transportation of food.
 (G)Heating, cooling, or freezing of food. (H)Storage of food.
 (I)Administrative expenses necessary to increase the supply of nutritious food (especially fresh fruit and vegetables) distributed by community-based nonprofit feeding and anti-hunger groups.
 (J)Administrative staff and volunteer management for purposes of performing activities listed in subparagraphs (A) through (H).
 (3)Eligible stipendsFor the provision of stipends to customers for expenses incurred by such customers for participating in a customer advisory council described in subsection (b)(1)(K).
					(c)Limitations
 (1)Limitation on food purchasesNo more than 20 percent of the total amount of grant funds awarded to a primary community-based nonprofit feeding and anti-hunger group or allocated to a subgrantee under the pilot program may be used to directly purchase food.
 (2)Limitation on funds expended to national or community service programGrant funds awarded to a primary community-based nonprofit feeding and anti-hunger group or allocated to a subgrantee under the pilot program may not be used to provide a volunteer in a national or community service program listed in subsection (b)(1)(L) with any educational funding, stipend, health care, or child care.
					205.Technical assistance
 (a)Technical assistance grantsUnder the pilot program and for a fiscal year, the Secretary shall award grants to technical assistance community-based nonprofit feeding and anti-hunger groups, in accordance with this section.
 (b)Application for technical assistance grantsTo be eligible for an award of a grant under this section, a technical assistance community-based nonprofit feeding and anti-hunger group shall submit to the Secretary an application containing a description of how the applicant proposes to use the grant funds to provide technical assistance to all pilot communities. The application shall be submitted in such form, at such time, and containing such other information as the Secretary may require.
 (c)Criteria To receive grantsIn evaluating an application of a technical assistance community-based nonprofit feeding and anti-hunger group, the Secretary shall consider, in addition to such other criteria as the Secretary determines appropriate, the extent to which the application of the technical assistance group demonstrates the following:
 (1)The ability to provide capacity-building technical assistance to community-based nonprofit feeding and anti-hunger groups.
 (2)Organizational and staff experience in— (A)national issues related to emergency food programs, food banks, food rescue organizations, the hunger problem, food insecurity, anti-poverty programs, and nutrition education;
 (B)providing technical assistance to community-based nonprofit feeding and anti-hunger groups and conducting outreach programs on nutrition assistance and anti-poverty programs;
 (C)successfully working with national and community service programs, including such programs listed in section 204(b)(1)(L);
 (D)working cooperatively or in a leadership role with other national, regional, State, and local eligible technical entities; and
 (E)working with a wide variety of faith-based and community organizations and with community-wide religious and civic organizations.
 (3)Proven financial control mechanisms and staff expertise to work with large Federal and private grants, or in the case of a technical assistance community-based nonprofit feeding and anti-hunger group with a small operating budget, effectiveness in program delivery and coordination.
					(d)Department of Agriculture technical assistance authorized
 (1)Assistance from Department of AgricultureThe Secretary may provide technical and evaluation assistance to— (A)a technical assistance community-based nonprofit feeding and anti-hunger group awarded a grant under subsection (a);
 (B)a primary community-based nonprofit feeding and anti-hunger group awarded a grant under section 203(a) or a subgrantee selected under section 203(e); or
 (C)any community-based nonprofit feeding and anti-hunger group or technical assistance community-based nonprofit feeding and anti-hunger group that does not receive a grant under this Act, but that carries out activities similar to those of such a group or subgrantee.
 (2)Assistance from Federal departments and agenciesThe head of any Federal department or agency may provide technical assistance to a group or subgrantee referred to in subparagraph (A), (B), or (C) of paragraph (1) to carry out activities described in subparagraph (C) of such paragraph.
 (3)Assistance from State and local agencies and land-grant colleges and universitiesThe Secretary may encourage any appropriate State or local agency or land-grant college or university to provide technical assistance to such groups or subgrantees to carry out such activities.
					206.Allocation of grants
 (a)Allocation by type of grantOf the amounts made available to carry out this title for a fiscal year— (1)$190,000,000 is available for grants to primary community-based nonprofit feeding and anti-hunger groups authorized under section 203(a); and
 (2)$8,000,000 is available for technical assistance grants authorized under section 205(a). (b)Allocation to pilot communitiesOf the amounts made available under subsection (a)(1) to primary community-based nonprofit feeding and anti-hunger groups for a fiscal year, the Secretary shall allocate such amounts to one primary community-based nonprofit feeding and anti-hunger group in each of the pilot communities listed in subsection (c) and may allocate such amounts to one such group in each pilot community designated by the Secretary under subsection (d)(2). The amount allocated to a primary community-based nonprofit feeding and anti-hunger group—
 (1)shall not be less than $500,000, nor more than $20,000,000; and (2)shall be in proportion to the number of individuals and families within the target population of the pilot community involved.
 (c)Pilot communities listedFor purposes of subsection (b), a pilot community listed in this subsection is each of the following areas:
 (1)New York, New York. (2)Chicago, Illinois.
 (3)Milwaukee, Wisconsin. (4)Puerto Rico.
 (5)Indianapolis, Indiana. (6)Des Moines, Iowa.
 (7)Toledo, Ohio. (8)Savannah, Georgia.
 (9)New Haven, Connecticut. (10)Roanoke, Virginia.
 (11)Santa Cruz County, Santa Clara County, and Monterey County in California. (12)Onondaga County in New York.
 (13)The rural boroughs in Alaska. (14)Washington metropolitan region.
 (15)Pittsburgh and the suburban and rural areas in southwestern Pennsylvania. (16)Rural counties in eastern Kentucky.
 (17)Counties in northern West Virginia. (18)Rural counties in southern Texas.
 (19)Rural counties in southern Missouri. (20)Rural counties in north, west, and central Wisconsin.
					(d)Specification of areas; designation of additional pilot communities
 (1)Specification of areasThe Secretary shall specify the counties or other areas to be included in each of the pilot communities described in paragraphs (15) through (20) of subsection (c).
 (2)Designation of additional pilot communitiesThe Secretary may designate not more than 10 pilot communities in addition to those listed in subsection (c).
					207.Reports and evaluation
 (a)Subgrantee report to primary community-Based nonprofit feeding and anti-Hunger groupNot later than 90 days after the end of the fiscal year for which a subgrantee received a subgrant under section 203(e), the subgrantee shall submit to the primary community-based nonprofit feeding and anti-hunger group that selected the subgrantee under such section a report that evaluates the results of the activities, including financial expenditures, during such fiscal year of the subgrantee in carrying out the subgrant.
 (b)Primary community-Based nonprofit feeding and anti-Hunger group reports to SecretaryNot later than 180 days after the end of the fiscal year for which a primary community-based nonprofit feeding and anti-hunger group received a grant under section 203(a), the group shall submit to the Secretary a report that evaluates the results of the activities, including financial expenditures, during the preceding fiscal year of the group in carrying out the grant. Such report shall include each report submitted to the group by a subgrantee under subsection (a) for such fiscal year.
 (c)Annual reports to CongressNot later than October 31 of each of calendar years 2020 through 2024, the Secretary shall submit to Congress a report on the progress of the pilot program.
 (d)Final report to CongressNot later than April 30, 2024, the Secretary shall submit to Congress a report that evaluates the successes and challenges of the pilot program and that makes such recommendations as the Secretary considers appropriate for similar future grants programs.
				208.Administrative provisions
				(a)One-Year extension of grants
 (1)Beyond the Soup Kitchen grantsUpon the expiration of a grant awarded to a community-based nonprofit feeding and anti-hunger group under section 203(a) and the request of such group, the Secretary, in accordance with procedures established by the Secretary, may extend the duration of the grant once, by one fiscal year, if the Secretary determines that the programs established and implemented by such group with the grant resulted in (or are likely to result in) significant progress in satisfying the purposes of the pilot program described in section 203(c)(1).
 (2)Technical assistance grantsUpon the expiration of a grant awarded to a technical assistance community-based nonprofit feeding and anti-hunger group under section 205(a) and the request of such entity, the Secretary, in accordance with procedures established by the Secretary, may extend the duration of the grant once, by one fiscal year, if the Secretary determines that such technical assistance group has successfully provided all pilot programs with technical assistance.
 (b)Form of grantsThe Secretary, if the Secretary finds it appropriate, may use cooperative agreements, as described in section 6305 of title 31, United States Code, for purposes of awarding grants to primary community-based nonprofit feeding and anti-hunger groups under section 203(a) and to technical assistance community-based nonprofit feeding and anti-hunger groups under section 205(a).
 209.DefinitionsIn this title: (1)SecretaryThe term Secretary means the Secretary of Agriculture.
 (2)Pilot programThe term pilot program means the Beyond the Soup Kitchen Pilot Program established under section 202(a). (3)community-based nonprofit feeding and anti-hunger groupThe term community-based nonprofit feeding and anti-hunger group means an anti-hunger organization, food bank, food pantry, soup kitchen, food rescue group, or community food security organization that—
 (A)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and
 (B)is located in (or regularly provides service to) a pilot community. (4)Primary community-based nonprofit feeding and anti-hunger groupThe term primary community-based nonprofit feeding and anti-hunger group means a community-based nonprofit feeding and anti-hunger group awarded a grant under section 203(a).
 (5)SubgranteeThe term subgrantee means a community-based nonprofit feeding and anti-hunger group (other than a primary community-based nonprofit feeding and anti-hunger group)—
 (A)that is selected under section 203(e) by a primary community-based nonprofit feeding and anti-hunger group; and
 (B)that is located in (or regularly provides service to) the pilot community in which the primary nonprofit feeding group is located (or to which the primary nonprofit feeding group provides regular service).
 (6)Technical assistance community-based nonprofit feeding and anti-hunger groupThe term technical assistance community-based nonprofit feeding and anti-hunger group means a national, State, or local group that— (A)is an anti-hunger group, food bank, food pantry, soup kitchen, food rescue group, or community food security organization;
 (B)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and
 (C)has the capacity to provide technical assistance to all pilot communities. (7)Pilot communityThe term pilot community means a community specified in section 206(b).
 (8)Target populationThe term target population includes an individual who (or family that)— (A)earns an income below 200 percent of the Federal poverty line;
 (B)suffers from food insecurity; (C)earns insufficient income to ensure food security for such individual or family;
 (D)lives in a community that suffers from poverty, hunger, or food insecurity; (E)is homeless;
 (F)receives (or recently received) assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. et seq.), relating to temporary assistance to needy families; or
 (G)is eligible for benefits under any nutrition assistance or anti-poverty program. (9)Nutrition assistance and anti-poverty programThe term nutrition assistance and anti-poverty program means any Federal, State, or local government assistance program offered to low-income individuals or families, including the following programs:
 (A)The supplemental nutrition assistance program established under section 4 of the Food and Nutrition Act of 2008 (7 U.S.C. 2013).
 (B)A program authorized under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), including the national school lunch program, the national school breakfast program, the summer food service program for children, the special supplemental nutrition program for women, infants, and children, and the child and adult care food program.
 (C)The earned income tax credit allowed under section 32 of the Internal Revenue Code of 1986 (26 U.S.C. 32).
 (10)Food insecurityThe term food insecurity means a lack of consistent access to food. (11)Washington metropolitan regionThe term Washington metropolitan region includes the District of Columbia, the counties of Montgomery and Prince George’s in Maryland, and the counties of Arlington and Fairfax and the cities of Alexandria and Falls Church in Virginia.
 210.Authorization of appropriationsThere is authorized to be appropriated $200,000,000 for each of fiscal years 2020 through 2024 to carry out this title.
			IIIEffective Date
 301.Effective dateExcept as otherwise provided in this Act, this Act and the amendments made by this Act shall take effect on October 1, 2019.
			